                  Case 3:18-cv-05536-RJB Document 432-3 Filed 10/16/19 Page 1 of 4


                               Deposition and Trial Testimony of Drew Van Orden


Case Name and Number                                      Court                                                  Date and Type
Graubart v. American Cyanamid                             SUPERIOR COURT OF THE STATE OF                         6/22/2015
CGC-14-276371                                             CALIFORNIA COUNTY OF SAN FRANCISCO                     deposition

Harold Goldsmith, et al., v ACandS, Inc., et al.          Circuit Court for Baltimore City                       7/15/2015
24X11000486                                                                                                      Deposition

Larry Cardinale v. Allied Packing & Supply                Superior Court of California, County of Alameda        7/16/2015
RG 14 749122                                                                                                     Deposition

Steve & Virginia Swasey v GP                              Alameda County Superior Court                          7/21/2015
RG15-758585                                                                                                      Deposition

Kangas, et al. v. American International Industries, et   Superior Court of the State of California for the      8/27/2015
a                                                         County of Los Angeles                                  Deposition
BC570125

Kenneth C. Reed III and Ruth E. REED vs 3M CO.            Superior Court J.D. of Fairfield at Bridgeport         9/14/2015
(f/k/a Minnesota Mining & Manufacturing Co.), et al                                                              Deposition
FBT-CV-XX-XXXXXXX-S

Leonor Vega for the Estate of Jesus Corona Vega vs        Superior Court of the State of California, County of   10/8/2015
BorgWarner Morse TEC, Inc.                                Monterey - Court of Unlimited Jurisdiction             Deposition
M124780

Holly Ortwein and Richard Ortwein v. Certainteed          Alameda County Superior Court                          11/23/2015
Corporation, et al.                                                                                              Deposition
RG13701633

Raymond and Elia Uribes v 3M Company                      Superior Court of the State of California for the      1/7/2016
112CV 220636                                              County of Santa Clara                                  Deposition

Holly Ortwein and Richard Ortwein, Plaintiffs, vs.        Superior Court of California, County of Alameda        2/1/2016
Certainteed Corporation, et al, Defendants                                                                       Trial
RG13701633

Pedro and Elecia Azzolini v Basco Drywall &               Superior Court of the State of California, County of   3/23/2016
Painting Co., et al                                       Alameda - Court of Unlimited Jurisdiction              Deposition
RG14719680

Wedvik v Ferro Engineering, et al                         Superior Court of Washington for Pierce County         4/14/2016
14-2-10080-4                                                                                                     Deposition

Louis Lowell and Ann Marie Lowell vs. ABB, INC,                                                                  7/13/2016
et al.                                                                                                           Deposition




5/14/2019                                                                                                                        1
                  Case 3:18-cv-05536-RJB Document 432-3 Filed 10/16/19 Page 2 of 4


                               Deposition and Trial Testimony of Drew Van Orden


Case Name and Number                                   Court                                                Date and Type
Linda E. Colpitts and Michael Colpitts vs. American   SUPERIOR COURT OF THE STATE OF                        8/8/2016
International Industries, et al                       CALIFORNIA FOR THE COUNTY OF LOS                      Deposition
BC600850                                              ANGELES

Linda E. Colpitts and Michael Colpitts vs. American   Superior Court of the State of California             8/19/2016
International Industries, et al                                                                             Deposition
BC600850

Elsea v. U.S. Engineering, et al.                     Circuit Court of Jackson County, Missouri at Kansas   8/23/2016
Case No. 1016-CV159-76                                City                                                  Deposition

Roy and Tia Crank v Air & Liquid Systems Corp, et     Jackson County, Missouri at Kansas City               8/25/2016
al.                                                                                                         Deposition
BC610083 / JCCP4674

Osama Sidaros v 3M Company, et al                                                                           9/29/2016
Case No. BC 610591                                                                                          Deposition

Mikhaiel and Reda Mikhaiel v Borg Warner Corp. et     Super Court of the State of California                10/21/2016
al                                                                                                          Deposition
BC 538002

Mikhaiel and Reda Mikhaiel v Borg Warner Corp. et     Los Angeles Superior Court Case                       1/20/2017
al                                                                                                          Deposition
BC538002

Linda Sungia (w/d Marlon Kurtz)                                                                             2/6/2017
                                                                                                            Deposition

ITW Food Equipment. Battistoni. Trial in NYC                                                                2/8/2017
                                                                                                            Trial

Arlin Anderson vs. Air & Liquid Systems               Superior Court of the State of California             3/7/2017
Corporation, et al.,                                                                                        Deposition
JCCP 4674

Rodney C. Foster v. Allied Packing & Supply, lnc., et Superior Court of the State of California, Alameda    3/27/2017
al.                                                   County                                                Deposition

PG15764371

Robert Rash                                                                                                 4/6/2017
                                                                                                            Deposition

Paul Cornett v Orton Ceramic Foundation               Common Pleas, Cuyahoga County, OH                     5/3/2017
CV-15-845107                                                                                                Deposition




5/14/2019                                                                                                                   2
                   Case 3:18-cv-05536-RJB Document 432-3 Filed 10/16/19 Page 3 of 4


                                Deposition and Trial Testimony of Drew Van Orden


Case Name and Number                                    Court                                                   Date and Type
Linda Granere and Deborah Mains, individually and       Circuit Court of the Seventeenth Judicial Circuit of    5/12/2017
as Co-Representatives of the Estate of Robert           Florida, in and for Broward County, Civil Action        Deposition
Granere, Deceased v. 84 Lumber Company, et al.,
CACE 14-006459- Division 27

Bailey v Ferro Engineering, et al (OH)                  Court of Common Pleas, Cuyahoga County, Ohio            5/25/2017
CV-16-856789                                                                                                    Deposition

Michael Mandel, et al. v. American International        Superior Court of the State of California for the       7/20/2017
Industries, Inc. et al.                                 County of Los Angeles                                   Deposition
JCCP 4674 / BC644175

Dansby W. Sanders v Bill Vann Company, Inc. (AL)        Circuit Court of Mobile County, Alabama                 8/8/2017
2010-900327                                                                                                     Depositon

Graff vs. ABB, Inc., et, al.,                           Superior Court of Washington, County of King            8/10/2017
17-2-02721-9                                                                                                    Deposition

Marie Colette Gonzales, et al. v. 3M Company, et al.,                                                           8/17/2017
                                                                                                                Deposition


Wirick v. Georgia Pacific, et al                        Superior Court of New Jersey Law Division,              8/25/2017
MID L-1715-15 AS                                        Middlesex County                                        Deposition

O’Neill v. Vanderbilt Minerals, LLC, et al.             Circuit Court of the 11th Judicial Circuit in and For   8/28/2017
2016-017101-CA-01                                       Miami-Dade County, FL                                   Deposition

Booker v. BASF Catalysts, et al                         Superior Court of California, County of Alameda         9/14/2017
RG15796166                                                                                                      Deposition

Susan Jenkins v. Avon Products, Inc., et al             Superior Court of the State of California for the       9/25/2017
JCCP4674                                                County of Los Angeles                                   Deposition

Ward, Arthur & Virginia v. Ashcraft Company, Inc.,      11th Judicial District, County Court, Dallas Texas      1/3/2018
et al                                                                                                           Deposition
NO. CC-15-03734-E

Dominic Vilardo v. ABB, Inc., et al.,                   Superior Court of the State of California, County of    5/15/2018
JCCP 4674 / BC681335                                    Los Angeles                                             Deposition

James Fiebiger v A.W. Chesterton Company, et al.,       Circuit Court, State of Missouri, Twenty-Second         7/23/2018
1722-CC10983                                            Judicial Circuit (City of St. Louis)                    Deposition

James Stock, Jr. and Lynn M. Stock v. Air & Liquid      Supreme Court of the State of New York                  9/4/2018
Systems Corporation, as Successor by Merger to                                                                  Trial
Buffalo Pumps, Inc., et al.,
807846/2017


5/14/2019                                                                                                                       3
                  Case 3:18-cv-05536-RJB Document 432-3 Filed 10/16/19 Page 4 of 4


                               Deposition and Trial Testimony of Drew Van Orden


Case Name and Number                                 Court                                                      Date and Type
Umemoto, Gladys F., Successor Trustee v. ABB, Inc.   In the Circuit Court of the First Circuit, State of        10/4/2018
et al.                                               Hawaii                                                     Deposition
17-1-1285-08 (JHA)

Calvin B. Denney and Marian L. Denney, Husband       Superior Court of Washington for Pierce County             10/9/2018
& Wife, v. Wagstaff, Inc.                                                                                       Deposition
18-2-04800-7

Sharon Pipes and Andrew Slupski v. Avon Products,    Oklahoma County District Court, OK                         12/5/2018
Inc., et al.,                                                                                                   Deposition
CJ20173487

Albert Manring v Gould Electronics, Inc., et al.,    In the Circuit Court Third Judicial Circuit Madison        3/14/2019
17-L-1686                                            County, Illinois                                           Deposition

Rucker vs. Premix-Marbletite Manufacturing Co., et   Circuit Court of 11th Judicial Circuit in and for Miami-   4/19/2019
al.,                                                 Dade County, FL                                            Deposition
208-013648-CA-01




5/14/2019                                                                                                                       4
